DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STANLEY L. BROWN,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-373

                               [May 2, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 07-18605CF10A, 07-20600CF10A and 08-
02323CF10A.

  Stanley L. Brown, Daytona Beach, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.